Circuit Court for Baltimore City
 Case No. 24-C-18-002976
 Argued: April 5, 2022



                                                                                    IN THE COURT OF APPEALS

                                                                                          OF MARYLAND

                                                                                                No. 50

                                                                                        September Term, 2021



                                                                                   CHRISTOPHER W. MEE, et al.

                                                                                                  v.

                                                                                     ROBERT PETERSON, et al.



                                                                                   Getty, C.J.,
                                                                                   Watts
                                                                                   Hotten
                                                                                   Booth
                                                                                   Biran
                                                                                   Raker, Irma S.
                                                                                       (Senior Judge, Specially Assigned)
                                                                                   McDonald, Robert N.
                                                                                       (Senior Judge, Specially Assigned),
                                                                                                JJ.


                                                                                        PER CURIAM ORDER


                                                                                   Filed: April 12, 2022
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                      2022-04-12
                      12:02-04:00



Suzanne C. Johnson, Clerk
CHRISTOPHER W. MEE, et al.                              *      IN THE

                                                        *      COURT OF APPEALS

                                                        *      OF MARYLAND
v.
                                                        *      COA-REG-0050-2021

                                                        *      No. 50

ROBERT PETERSON, et al.                                 *      September Term, 2021


                                PER CURIAM ORDER


       The petition for writ of certiorari in the above-captioned case having been granted

and argued, it is this 12th day of April, 2022,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and

it is hereby, dismissed with costs, the petition having been improvidently granted.




                                                     /s/ Joseph M. Getty
                                                           Chief Judge